
	

114 S3169 IS: To support basic energy research and eliminate the wind production tax credit. 
U.S. Senate
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3169
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2016
			Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To support basic energy research and eliminate the wind production tax credit. 
	
	
 1.FindingsCongress finds that— (1)wind energy is a mature technology;
 (2)the wind production tax credit has been in effect for 24 years and has been extended 10 times; (3)wind subsidies can distort the electricity market and make other sources of electric power less cost competitive;
 (4)between 2008 and 2014, the wind production tax credit cost taxpayers $7,300,000,000; (5)for wind turbine construction started in 2017, 2018, and 2019, the wind production tax credit would cost taxpayers $8,100,000,000 over 10 years; and
 (6)doubling the amount of funds available for basic energy research activities would— (A)increase innovation in energy technologies; and
 (B)produce clean, reliable, and affordable energy. 2.Increased funding authorization for the Office of Science of the Department of EnergySection 971(b) of the Energy Policy Act of 2005 (42 U.S.C. 16311(b)) is amended—
 (1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (8)$8,524,000,000 for fiscal year 2017;
 (9)$8,936,000,000 for fiscal year 2018; and (10)$9,377,000,000 for fiscal year 2019..
			3.Termination of credit for electricity produced from wind
 (a)In generalParagraph (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking 2020 and inserting 2017. (b)Conforming amendments (1)Subsection (b) of section 45 of the Internal Revenue Code of 1986 is amended by striking paragraph (5).
 (2)Clause (ii) of section 48(a)(5)(C) of such Code is amended by striking (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)). (3)Paragraph (5) of section 48(a) of such Code is amended by striking subparagraph (E).
				(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to electricity produced and sold in taxable years beginning after the date of the enactment of this Act.
 (2)Treatment as energy propertyThe amendments made by paragraphs (2) and (3) of subsection (b) shall apply to property placed in service in taxable years beginning after the date of the enactment of this Act.
